JON E WILCOX, J.
¶ 87. (dissenting). I believe that principles of comity constitute the proper approach in this case, and I believe the circuit court's discretionary decision based on those principles should be upheld. For these reasons, I respectfully dissent.
¶ 88. I agree with the characterization of the procedural status of the case in the majority opinion, and that, consistent with our holding in Teague II, the deadlock in this case should be broken by application of the principles of comity. Majority op., ¶¶ 53-59, 65-69. Unlike the majority, however, I conclude that the outcome resulting from application of those principles favors enforcement of the circuit court's judgment.
¶ 89. The case now arises before the court for review of the circuit court's denial of the motion by the Bad River Band of the Lake Superior Tribe of Chippewa Indians (the Band) to reopen the circuit court judgment. The circuit court's determination whether or not to open a judgment under Wis. Stat. § 806.07 (1999-2000) is discretionary and we will not overturn *108such a ruling unless we find an erroneous exercise of discretion. Wisconsin Pub. Serv. Corp. v. Krist, 104 Wis. 2d 381, 394, 311 N.W.2d 624 (1981). In our first decision in this case, Teague v. Bad River Band of the Lake Superior Tribe of Chippewa Indians, 2000 WI 79, ¶ 35, 236 Wis. 2d 384, 612 N.W.2d 709 (hereinafter Teague IT), we held that comity "rests upon the exercise of sound judicial discretion." The maj'ority acknowledges this standard as well, stating: "Comity is discretionary, highly fact specific, and reviewable on appeal for erroneous exercise of discretion." Majority op., ¶ 69. Thus, I believe it is appropriate that Judge Gallagher's application of and ruling upon the principles of comity receive deference.
¶ 90. In Teague II, we found it objectionable to endorse either a "race to the courthouse" or a "race to judgment," and asserted that "[e]ither choice would produce undesirable and unreasonable results, which we presume the legislature did not intend to encourage by the adoption of the tribal full faith and credit statute." Teague II, 236 Wis. 2d 384, ¶ 33. Rather than endorsing either of these options, we held that the question in the case was "not a question of full faith and credit under the statute but of judicial allocation of jurisdiction pursuant to principles of comity." Id., ¶ 34.
¶ 91. On March 8, 2001, as a result of this court's decision in Teague II, the state court and the tribal court, along with the parties, gathered for a conference in an attempt to use the principles of comity to determine which judgment should be enforced. After an extensive discussion, the circuit court denied the motion to reopen. I believe this decision is supported by the facts of record and should be .affirmed.
¶ 92. I agree with the majority's assessment that this is a difficult case with factors cutting both ways. *109Majority op., ¶ 78. Even accepting the factors for consideration listed by the majority in ¶ 71, I believe that the circuit court's ruling should be upheld. I believe all of the relevant circumstances were discussed at the conference, and because we are reviewing an exercise of discretion, we should not second-guess the weight given to the factors. Judge Alton Smart of the Bad River Band Tribal Court and Judge Gallagher, with full participation of the parties, discussed all aspects of the case, including the concerns of both courts relating to jurisdiction. Based on this extensive discussion, the ruling by this court in Teague II, and the draft protocol provisions and associated materials available at the time, Judge Gallagher denied the motion to reopen, essentially affirming that the circuit court's assertion of jurisdiction was appropriate.
¶ 93. Comity is grounded in the idea of mutual respect between courts; that does not mean that state courts must always concede jurisdiction to the tribal courts. In Teague II, 236 Wis. 2d 384, ¶ 35, this court stated:
Until then [when protocols are developed], we must rely upon the traditional doctrine of comity, pursuant to which courts will as a matter of discretion rather than obligation defer to the assertion of jurisdiction or give effect to the judgments of other states or sovereigns out of mutual respect, and for the purpose of furthering the orderly administration of justice.
(Emphasis added.) This court has accepted the orderly administration of justice as a purpose underlying the comity doctrine. If that purpose is to be given meaningful effect, state court jurisdiction should be found appropriate under the facts presented. Here, the action in state court was filed first and proceeded for over a year before the Bad River Band even brought suit in *110tribal court. Motions were ruled upon and extensive discovery had taken place in the circuit court action long before the action in tribal court began. In fact, in ruling to deny the motion to reopen, the circuit court noted that it had ruled upon the waiver of sovereign immunity issue before the tribal court proceedings began. At the conference, the judges and parties discussed the issue of the validity of the contracts. Following the discussion, Judge Gallagher decided the contract predominantly dealt with state contract law and also found that the choice of forum clause in the contracts favored state jurisdiction.
¶ 94. The finding of state court jurisdiction is in no way a statement regarding the ability of tribal courts to address cases such as this. Judge Gallagher openly conceded that jurisdiction was concurrent. Rather, the question is which judgment to enforce when both courts went ahead, cognizant of the other's proceedings. I believe Judge Gallagher could appropriately find that, under the specific circumstances presented, the extent of the state court proceedings and the nature of action itself outweighed the factors favoring tribal court jurisdiction. While members of this court may reach a different conclusion, our review is whether there is basis for the circuit court's decision. Because I believe such a basis exists, I respectfully dissent.